Case 1:17-cr-00544-NGG Document 66 Filed 03/24/20 Page 1 of 5 PageID #: 736
                                                    250 WEST 55TH STREET            MORRISON & FOERSTER LLP

                                                    NEW YORK, NY 10019-9601         BEIJING, BERLIN, BOSTON,
                                                                                    BRUSSELS, DENVER, HONG KONG,
                                                                                    LONDON, LOS ANGELES, NEW YORK,
                                                    TELEPHONE: 212.468.8000         NORTHERN VIRGINIA, PALO ALTO,
                                                    FACSIMILE: 212.468.7900         SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                                    SINGAPORE, TOKYO, WASHINGTON, D.C.
                                                    WWW.MOFO.COM




March 24, 2020                                                                     Writer’s Direct Contact
                                                                                   +1 (212) 468.8016
                                                                                   RWhite@mofo.com



By ECF Filing
The Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201

Re:     United States v. Michael L. Cohen, 17 CR 544 (NGG)

Dear Judge Garaufis:

We represent defendant Michael Cohen in connection with the above-referenced case. This
letter is submitted to request that the Court issue an order pursuant to 18 U.S.C. § 3582(c)
reducing Mr. Cohen’s sentence to time served as a result of the “extraordinary and
compelling” circumstances caused by the coronavirus pandemic.

On November 19, 2019, the Court sentenced Mr. Cohen to three months incarceration. He
self-surrendered to FCI Berlin in Berlin, New Hampshire on January 29, 2020 and is
currently serving his sentence. He is scheduled to be released on April 27, 2020, meaning he
has 34 days left to serve.

Under § 3582 (c)(1)(A)(i), upon motion of a defendant, the Court may modify a previously-
imposed sentence where “extraordinary and compelling reasons warrant such a reduction.”1
There are several factors supporting this request. First, Mr. Cohen is confined in a BOP
facility that has a confirmed case of coronavirus. Last week, the BOP confirmed that an
employee at FCI Berlin who had been in contact with inmates had tested positive for the
coronavirus. See First Cases of Coronavirus in the Federal Prison System Identified, CNN
(3/18/20), available at https://www.cnn.com/world/live-news/coronavirus-outbreak-03-18-
20-intl-hnk/h_a54cf26ba807b067b5118719ea785eb5 and Federal Prison Staffer in Berlin
Tests Positive for COVID-19, Nashua Telegraph (3/19/20), available at

1
  Under this section, a defendant may file a motion with the Court after the Bureau of Prisons (“BOP”) has
denied his request for it to make such a motion, or has failed to act on such a request in 30 days. Here, given
the rapidly developing nature of the coronavirus pandemic, such a request to BOP would be wholly futile and a
meaningless bureaucratic hurdle. In any event, the government does not object to Mr. Cohen filing this motion
with the Court despite the fact that he has not exhausted his administrative remedies (although it does not
consent to the relief requested in the motion).


ny-1887737 v4
Case 1:17-cr-00544-NGG Document 66 Filed 03/24/20 Page 2 of 5 PageID #: 737




The Honorable Nicholas G. Garaufis
March 24, 2020
Page Two


https://www.nashuatelegraph.com/news/nh-news-apwire/2020/03/19/federal-prison-staffer-
in-berlin-tests-positive-for-covid-19/. As the Court is aware, even routine infectious diseases
spread rapidly in the close living conditions in prisons and present serious health problems.
In the case of the current coronavirus pandemic, Bureau of Prisons employees themselves
have complained that widespread shortages of necessary supplies at BOP facilities are
placing lives at risk. See Federal Prison Workers Say Conflicting Orders on Coronavirus
Response is Putting Lives at Risk, CBS News (3/19/20), available at
https://www.cbsnews.com/news/coronavirus-prison-federal-employees-say-conflicting-
orders-putting-lives-at-risk-2020-03-19/. Indeed, a group of 15 United States senators
recently wrote a letter to the Director of the BOP expressing their urgent concern that “the
uncontained spread of coronavirus in federal prisons and jails endangers the federal prison
staff, the inmate population and the general public.” See
https://www.warren.senate.gov/imo/media/doc/2020-03-
09%20Senator%20Warren%20Letter%20to%20BOP%20re%20Coronavirus.pdf (emphasis
added). Similarly, the Chairman of the House Judiciary Committee recently wrote the
Attorney General urging DOJ to “act now to save lives,” by using “all available powers and
authorities…including furlough and compassionate release…to reduce the number of federal
prisoners.” See https://judiciary.house.gov/uploadedfiles/2020-03-
19_letter_to_ag_barr_re_covid19.pdf. The House Committee also implored that, “where
possible, DOJ should create new emergency mechanisms to reduce imprisoned and
incarcerated populations.” Id.

Second, there is a strong possibility that, if Mr. Cohen remains incarcerated until April 27, he
will then be unable to return to his family in England for an extended period of time as a
result of coronavirus-related travel restrictions, even though he is a dual U.S. and British
citizen. For example, last week, the U.S. State Department issued an advisory directing
Americans outside the United States to return home immediately and warning that border
closings and other travel restrictions may result in them being “forced to remain outside the
United States for an indefinite timeframe.” See
https://travel.state.gov/content/travel/en/traveladvisories/ea/travel-advisory-alert-global-
level-4-health-advisory-issue.html#.XnPGMe7_HNU.twitter. There is a possibility that the
United Kingdom, where Mr. Cohen and his family reside, and which is experiencing a
rapidly accelerating coronavirus crisis, may impose similar restrictions and Mr. Cohen will
be unable to return home. This would leave Mr. Cohen’s wife alone with three children
during this crisis. Indeed, last week in Parliament, the British Secretary for State for Foreign
and Commonwealth Affairs warned British citizens who were abroad or considering
traveling abroad of “the risk that they may not be able to get home if travel restrictions are
subsequently put in place that they had not anticipated.” See March 17, 2020 Covid-19
Update in U.K. Parliament. Although the border has not yet been closed, the British
government has been imposing increasingly strict containment measures as the coronavirus
crisis grows there, including announcing just yesterday that it is ordering a “virtual


ny-1887737 v4
Case 1:17-cr-00544-NGG Document 66 Filed 03/24/20 Page 3 of 5 PageID #: 738




The Honorable Nicholas G. Garaufis
March 24, 2020
Page Three


lockdown” of the entire country, representing “the most draconian restrictions on the British
people since World War II.” See Britain Placed Under a Virtual Lockdown by Boris
Johnson, New York Times (March 23, 2020), available at
https://www.nytimes.com/2020/03/23/world/europe/coronavirus-uk-boris-johnson.html.

This unique set of circumstances is “extraordinary and compelling” and warrants a modest
reduction of Mr. Cohen’s sentence under section 3582(c) to time served. To begin with, Mr.
Cohen is a non-violent offender and presents no risk to society if released slightly early. The
requested reduction would amount to a little over 30 days, and Mr. Cohen would still have
served almost two months of his three month sentence. The advisory guideline range at his
sentencing was 0 to 6 months, so even a two-month sentence would still be in this range. In
sentencing Mr. Cohen, the Court indicated that it believed that a jail sentence was
appropriate for Mr. Cohen for general deterrence purposes. See November 18, 2019
Sentencing Transcript (“Sent. Tr.”) at 31 (“we need to sentence individuals in such a way
that…others who might do the same kind of acts understand that…if you are caught, you go
to jail. Maybe not for a long time, but you go to jail.”). That message has been sent; that
purpose has been accomplished. As all prisoners are, Mr. Cohen has been subject to the
daily indignities of jail. See United States v. Mateo, 299 F. Supp. 2d 201, 210 (S.D.N.Y.
2004) (noting “the countless humiliations and indignities commonly associated with”
incarceration). There is no meaningful additional deterrent or retributive effect of a three-
month prison sentence compared to a two-month sentence. As Your Honor has previously
observed: “Let me be clear: any amount of prison time is a serious amount of prison time.”
United States v. Johnson, 2018 WL 1997975 at * 5. Moreover, if released, Mr. Cohen
presents no risk to the community and does not need to be supervised by authorities in any
way, as the Court recognized when it declined to impose any supervised release conditions
following his incarceration. Sent. Tr. at 32.

This motion is not an attempt by Mr. Cohen to avoid responsibility for his actions; he
accepted the Court’s judgment and was completely prepared to serve the full sentence
imposed by the Court and even voluntarily surrendered early to begin serving it. Instead, this
motion is being made only due to the extraordinary circumstances presented by the
coronavirus pandemic and Mr. Cohen’s understandable desire to be with his family during
this historic crisis. In the last week, courts have recognized that the growing coronavirus
pandemic presents unique and compelling circumstances. See United States v. Huneeus, 19
CR 10117 (D. Mass. March 17, 2020), Order (ECF No. 642) at 1 (granting §
3582(c)(1)(A)(i) motion of defendant who had approximately 15 days remaining on sentence
and reducing sentence to time served because defendant’s health conditions made him
vulnerable to coronavirus); United States v. Barkman, 2020 U.S. Dist. Lexis 4526, 19 CR 52
(D. Nev. March 17, 2020), Order (ECF No. 21) at 2, 4 (ordering defendant’s surrender date
suspended for at least 30 days, ruling that “with confirmed [coronavirus] cases that indicate
community spread, the time is now to take action to protect vulnerable populations and the


ny-1887737 v4
Case 1:17-cr-00544-NGG Document 66 Filed 03/24/20 Page 4 of 5 PageID #: 739




The Honorable Nicholas G. Garaufis
March 24, 2020
Page Four


community at large,” and noting that Secretary of State Pompeo had previously objected that
it “defied basic human decency” for Iran to hold American citizens in prisons where
coronavirus had spread); United States v. Stephens, 2020 WL 1295155, 15 CR 95 (AJN)
(S.D.N.Y. March 19, 2020) at *1 (reversing pretrial detention order and releasing defendant
in firearms prosecution to house arrest due to “the unprecedented and extraordinarily
dangerous nature of the COVID-19 pandemic”); United States v. Raihan, 20 CR 68 (BMC)
(JO) (E.D.N.Y. March 12, 2020), Bail Hearing Transcript (ECF No. 20) at 10 (deciding to
continue a criminal defendant on pretrial release rather than order him remanded to the
Metropolitan Detention Center due, in part, to the Magistrate Judge’s recognition of the fact
that “[t]he more people we crowd into that facility, the more we’re increasing the risk to the
community”).

While Mr. Cohen does not have an underlying medical condition that would place him
among those most vulnerable to the coronavirus, he is nonetheless at heightened risk of
becoming infected since he is in one of the only federal prison facilities with a confirmed
case of coronavirus. A federal prison with large groups of men living in close quarters, with
no room for social distancing or isolation of sick inmates, as well as a lack of advanced
medical care, is a perfect setting for serious health consequences for the inmates, and for
fueling the spread in the general public. By contrast, outside prison walls, all across the
country, federal, state and local governmental authorities are taking extraordinary steps like
lockdowns and other extreme closures – even at the cost of economic devastation –in order
to avoid having individuals infected with the virus at all. Releasing a non-violent offender
like Mr. Cohen approximately 30 days early to avoid the spread of infection to him and
others is an appropriate step, both for the individual and the public health, as numerous
public officials and other commentators have recognized.

In addition, the substantial risk that, if Mr. Cohen is required to serve his full sentence, he
could be forced to remain separated from his children during this crisis, is plainly a factor
that was not known to the Court at the time of sentencing and which alters the balance of the
sentencing factors under 18 U.S.C. § 3553(a). If the result is that Mr. Cohen must serve his
3-month sentence plus an indefinite period of separation from his family during the most
extreme and harrowing crisis of our times, that would amount to greater punishment than the
Court intended or is warranted.

As a result, we respectfully request that the Court modify Mr. Cohen’s sentence pursuant to
section 3582(c)(1)(A)(i) to time served.




ny-1887737 v4
Case 1:17-cr-00544-NGG Document 66 Filed 03/24/20 Page 5 of 5 PageID #: 740




The Honorable Nicholas G. Garaufis
March 24, 2020
Page Five


Respectfully submitted,



_____/s/_______
Ronald G. White
cc:   Government counsel (by ECF)




ny-1887737 v4
